Citation Nr: 1823869	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  16-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides in Vietnam and Thailand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to December 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence shows that the Veteran was present in Vietnam while on active duty in 1971.  As such, he is presumed to have been exposed to herbicides during his service.

2.  The Veteran has been diagnosed with ischemic heart disease, which is present to a compensable degree.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1116, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Given the favorable nature of the Board's decision to grant the Veteran's claim, further discussion of VA's duties to notify and assist the claimant is not necessary.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The Veteran contends that his ischemic heart disease is related to his in-service exposure to herbicides.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Department of Defense has also confirmed to VA that herbicides were used in Thailand during the Vietnam Era.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See M21-1, IV.ii.2.C.10.q.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as diabetes mellitus, Type II, or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran submitted private treatment records dated March 2016 indicating a diagnosis and treatment for ischemic heart disease.  Thus, the Veteran has a current disability of ischemic heart disease, and the first Shedden element is established.

Because ischemic heart disease is one of the diseases presumed to be due to in-service exposure to herbicides, the Veteran need only establish that he either directly was exposed to herbicides or is presumed to have been exposed to herbicides to be entitled to service connection.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The RO denied the Veteran's claim for entitlement to service connection for ischemic heart disease in a December 2015 rating decision because the required evidence of the Veteran's service was not shown.  The Veteran submitted a statement in September 2015 indicating that he flew into Vietnam and Thailand between 1971 and 1973.  The Defense Personnel Records Information Retrieval Service (DPRIS) reviewed the command history of Patrol Squadron Twenty-Two (VP-22) for 1972.  DPRIS indicated that the command history did not reveal the presence of the Veteran's unit in Vietnam during 1972.  The U.S. Army and Joint Services Records Research Center (JSRRC) concluded that the Veteran had not provided sufficient detail for research purposes and the Veteran's claimed exposure to herbicides was not verified.  

The Veteran's DD-214 indicates that he served between August 1969 and December 1973, with two years and six months of foreign service.  Additionally, it showed that the Veteran served in the VP-22. The Veteran provided a copy of the Dictionary of American Naval Aviation Squadrons in December 2015.  This document indicates that the Veteran's squadron, VP-22, was based in NAF Cam Ranh Bay, Vietnam, between January 1971 and February 1971, and at RTNB U-Tapao, Thailand, from March 1971 to April 1971.    The Veteran wrote in a December 2015 statement that he was deployed to Cam Ranh Bay and U-Tapao during 1971.  The Veteran submitted a statement in March 2016 that indicated he served as a Navy Pilot deployed to NAF Cam Ranh Bay, Vietnam, and U-Tapao, Thailand, in 1971.  

The Board finds no reason to doubt the credibility of the Veteran's assertions and notes that the DPRIS and JSRRC reports did not address the specific time period the Veteran has alleged that he was present in Vietnam.  The Veteran provided corroborating evidence of his unit's presence in Vietnam during his service.  The Board finds that the copy of the Dictionary of American Naval Aviation Squadrons is probative evidence to show that the Veteran was present in Vietnam in 1971.  As such, the Veteran prevails on this point and he is presumed to have been exposed to herbicides in-service due to his presence in Vietnam between February 28, 1961 and May 7, 1975.  See M21-1, IV.ii.2.C.10.q.

As the Veteran found to have been present in Vietnam during the presumptive period, he is presumed to have been exposed to herbicides.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  In addition, he has been shown to have ischemic heart disease to a compensable degree, and VA has found that there is a link between herbicide exposure and ischemic heart disease.  As such, service connection for ischemic heart disease is warranted.  38 U.S.C. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Service connection for ischemic heart disease, as due to herbicide exposure, is granted. 



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


